Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 06/07/2019, this application has PRO 62/682,488 06/08/2018.
Claims 1, 2-4, 5, 8-17, and 20, are amended BY EXAMINER’S AMENDMENT.

USC § 101 Analysis
While the claims may be broadly associated with within the abstract idea grouping, “Certain Methods of Organizing Human Activity”, the Examiner finds the totality of the claims, amount to more than this abstract idea, the totality of the claims representing a practical application and novel use of a machine learning techniques to cluster user platform sessions associated with said accounts of said users, based on parameters gained from interactive promotional interfaces associated with A/B testing, specifically, “retrieve, from the data repository and for each session record, the first-level platform engagement count to generate an intermediate first-level platform engagement count, the intermediate first-level platform engagement count being at least partially determined by dividing the first-level platform engagement count by a first-level platform engagement normalization factor, wherein the first-level platform engagement normalization factor is common among all session records; store, in the data repository and for each session record, the intermediate first-level platform engagement count and associate the intermediate first-level platform engagement count with the session identifier; retrieve, from the data repository and for each session record, the second-level platform engagement count, the 

35 USC § 103 
Closest prior art of record, NPL Hung IEEE 2014, Swaminathan (US 2017/0262773), and Gibson (US 9,742,871) are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Brian Elsworth on 08 April 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claim(s) AMENDMENT(S)/CANCELLATIONS by Examiner’s Amendment as Follows ---
AMENDMENT TO CLAIMS
1.	(Currently Amended) An apparatus for clustering platform sessions and user accounts associated with the platform sessions, the apparatus comprising at least one processor coupled to a data repository, the data repository comprising computer-executable instructions that, when executed by the at least one processor, configure the at least one processor to:
access, from the data repository, sessions data associated with the platform sessions, the sessions data comprising a plurality of session records, each session record comprising a session identifier, a first-level platform engagement count, a second-level platform engagement count, a platform query count, and a platform output status indicator;
retrieve, from the data repository and for each session record, the first-level platform engagement count to generate an intermediate first-level platform engagement count, the intermediate first-level platform engagement count being at least partially determined by dividing the first-level platform engagement count by a first-level platform engagement normalization factor, wherein the first-level platform engagement normalization factor is common among all session records;
store, in the data repository and for each session record, the intermediate first-level platform engagement count and associate the intermediate first-level platform engagement count with [[a]] the session identifier;
retrieve, from the data repository and for each session record, the second-level platform engagement count, the platform query count, and the intermediate first-level platform engagement count to generate a transformed session records data, the transformed session records data comprising a transformed second-level platform engagement count, a transformed platform query count, and a transformed first-level platform engagement count, 
wherein the transformed second-level platform engagement count is at least partially determined by dividing the second-level platform engagement count by a session-specific normalization factor, the transformed platform query count is at least partially determined by dividing the platform query count by the session-specific normalization factor, and the transformed first-level platform engagement count is at least partially determined by dividing the intermediate first-level platform engagement count by the session-specific normalization factor, and
wherein the session-specific normalization factor is at least partially determined, for each session record, by adding the second-level platform engagement count, the platform query count, and the intermediate first-level platform engagement count; [[and]]
identify a plurality of clusters, wherein each cluster is associated with a subset of the platform sessions, wherein the identifying is based on the transformed second-level platform engagement count, the transformed platform query count, and the transformed first-level platform engagement count, and wherein each platform session of the , wherein the at least one processor is configured to:
(a) determine a number of clusters to be identified using a machine-learning algorithm;
(b) generate, based on the number of clusters to be identified, a plurality of cluster-defining data, each cluster-defining data comprising a cluster identifier and centroid coordinates data, wherein the centroid coordinates data defines a centroid location in a three-dimensional space, and wherein initial values for the centroid coordinates data are randomly assigned;
(c) associate, for each session record, the session identifier with the cluster identifier based on a determination of a distance between a platform session location in the three-dimensional space and a plurality of centroid locations in the three-dimensional space, wherein the plurality of centroid locations comprise centroid locations defined by the centroid coordinates data, and wherein the platform session location is defined by the transformed session records data;
(d) modify, for each cluster-defining data, the centroid coordinates data to cause the centroid location to correspond to a center of mass in the three-dimensional space, wherein the center of mass is based on session records associated with the cluster identifier; and
(e) repeat steps (c)-(d) to identify a constant centroid location for each centroid coordinates data; and
send, to a client device, A/B testing interface data configured to cause the client device to display an A/B interface based at least in part on a user selection of one of the plurality of clusters.

2.	(Currently Amended) The apparatus of claim 1, wherein the at least one processor is further configured to:
	store, in the data repository and for each session record, the transformed session records data and associate the transformed session records data with [[a]] the session identifier.

3.	(Currently Amended) The apparatus of claim 1, wherein the at least one processor is further configured to:
	map, for each session record, the transformed session records data on [[a]] the three-dimensional space based on session coordinates data comprising the transformed second-level platform engagement count, the transformed platform query count, and the transformed first-level platform engagement count, wherein the session coordinates data define [[a]] the platform session location in the three-dimensional space.

4.	(Canceled) 

5.	(Currently Amended) The apparatus of claim 1, wherein the at least one processor is further configured to:
receive, from [[a]] the client device, user account data associated with a user account; and
associate the user account with [[a]] the cluster identifier corresponding to one of the plurality of clusters.

6.	(Original) The apparatus of claim 5, wherein the plurality of clusters comprise bad hunters, scrollers, bouncers, gatherers, and hunters.

7.	(Original) The apparatus of claim 5, wherein the at least one processor is further configured to:
send, to the client device, interactive promotional interface data configured to present to a user of the client device an interactive promotional interface configured to present impressions, 
wherein the interactive promotional interface has a first configuration for when a first user associated with a first user account is logged into the client device, the first user account being associated with a first cluster identifier, and
wherein the interactive promotional interface has a second configuration for when a second user associated with a second user account is logged into the client device, the second user account being associated with a second cluster identifier.

8.	(Currently Amended) The apparatus of claim 1, wherein the at least one processor is further configured to:
associate each of a plurality of user accounts with one of the plurality of clusters via [[a]] the cluster identifier;


9.	(Currently Amended) A system comprising at least one processor, a data repository, and a communications network, wherein the system is configured to:
	access, from the data repository, sessions data associated with [[the]] platform sessions, the sessions data comprising a plurality of session records, each session record comprising a session identifier, a first-level platform engagement count, a second-level platform engagement count, a platform query count, and a platform output status indicator;
	retrieve, from the data repository and for each session record, the first-level platform engagement count to generate an intermediate first-level platform engagement count, the intermediate first-level platform engagement count being at least partially determined by dividing the first-level platform engagement count by a first-level platform engagement normalization factor, wherein the first-level platform engagement normalization factor is common among all session records;
	store, in the data repository and for each session record, the intermediate first-level platform engagement count and associate the intermediate first-level platform engagement count with [[a]] the session identifier;
	retrieve, from the data repository and for each session record, the second-level platform engagement count, the platform query count, and the intermediate first-level platform engagement count to generate a transformed session records data, the transformed session records data comprising a transformed second-level platform engagement count, a transformed platform query count, and a transformed first-level platform engagement count,
	wherein the transformed second-level platform engagement count is at least partially determined by dividing the second-level platform engagement count by a session-specific normalization factor, the transformed platform query count is at least partially determined by dividing the 
	wherein the session-specific normalization factor is at least partially determined, for each session record, by adding the second-level platform engagement count, the platform query count, and the intermediate first-level platform engagement count; [[and]]
	identify a plurality of clusters, wherein each cluster is associated with a subset of the platform sessions, wherein the identifying is based on the transformed second-level platform engagement count, the transformed platform query count, and the transformed first-level platform engagement count, and wherein each platform session of the wherein the system is further configured to:
(a) determine a number of clusters to be identified using a machine-learning algorithm;
(b) generate, based on the number of clusters to be identified, a plurality of cluster-defining data, each cluster-defining data comprising a cluster identifier and centroid coordinates data, wherein the centroid coordinates data defines a centroid location in a three-dimensional space, and wherein initial values for the centroid coordinates data are randomly assigned;
(c) associate, for each session record, the session identifier with the cluster identifier based on a determination of a distance between a platform session location in the three-dimensional space and a plurality of centroid locations in the three-dimensional space, wherein the plurality of centroid locations comprise centroid locations defined by the centroid coordinates data, and wherein the platform session location is defined by the transformed session records data;
(d) modify, for each cluster-defining data, the centroid coordinates data to cause the centroid location to correspond to a center of mass in the three-dimensional space, wherein the center of mass is based on session records associated with the cluster identifier; and
(e) repeat steps (c)-(d) to identify a constant centroid location for each centroid coordinates data; and
send, to a client device, A/B testing interface data configured to cause the client device to display an A/B interface based at least in part on a user selection of one of the plurality of clusters.

10.	(Currently Amended) The system of claim 9, wherein the system is further configured to:
	store, in the data repository and for each session record, the transformed session records data and associate the transformed session records data with [[a]] the session identifier.

11.	(Currently Amended) The system of claim 9, wherein the system is further configured to:
	map, for each session record, the transformed session records data on [[a]] the three-dimensional space based on session coordinates data comprising the transformed second-level platform engagement count, the transformed platform query count, and the transformed first-level platform engagement count, wherein the session coordinates data define [[a]] the platform session location in the three-dimensional space.

12.	(Canceled) 

13.	(Currently Amended) A method for clustering platform sessions and user accounts associated with the platform sessions comprising:
accessing, from a data repository, sessions data associated with the platform sessions, the sessions data comprising a plurality of session records, each session record comprising a session identifier, a first-level platform engagement count, a second-level platform engagement count, a platform query count, and a platform output status indicator;
retrieving, from the data repository and for each session record, the first-level platform engagement count to generate an intermediate first-level platform engagement count, the intermediate first-level platform engagement count being at least partially determined by dividing the first-level platform engagement count by a first-level platform engagement normalization factor, wherein the first-level platform engagement normalization factor is common among all session records;
storing, in the data repository and for each session record, the intermediate first-level platform engagement count and associate the intermediate first-level platform engagement count with [[a]] the session identifier;
retrieving, from the data repository and for each session record, the second-level platform engagement count, the platform query count, and the intermediate first-level platform engagement count to generate a transformed session records data, the transformed session records data comprising a transformed second-level platform engagement count, a transformed platform query count, and a transformed first-level platform engagement count, 
wherein the transformed second-level platform engagement count is at least partially determined by dividing the second-level platform engagement count by a session-specific normalization factor, the transformed platform query count is at least partially determined by dividing the platform query count by the session-specific normalization factor, and the transformed first-level platform engagement count is at least partially determined by dividing the intermediate first-level platform engagement count by the session-specific normalization factor, and
wherein the session-specific normalization factor is at least partially determined, for each session record, by adding the second-level platform engagement count, the platform query count, and the intermediate first-level platform engagement count; [[and]]
identifying a plurality of clusters, wherein each cluster is associated with a subset of the platform sessions, wherein the identifying is based on the transformed second-level platform engagement count, the transformed platform query count, and the transformed first-level platform engagement count, and wherein each platform session of the wherein the method further comprises:
(a) determining a number of clusters to be identified using a machine-learning algorithm;
(b) generating, based on the number of clusters to be identified, a plurality of cluster-defining data, each cluster-defining data comprising a cluster identifier and centroid coordinates data, wherein the centroid coordinates data defines a centroid location in a three-dimensional space, and wherein initial values for the centroid coordinates data are randomly assigned;
(c) associating, for each session record, the session identifier with the cluster identifier based on a determination of a distance between a platform session location in the three-dimensional space and a plurality of centroid locations in the three-dimensional space, wherein the plurality of centroid locations comprise centroid locations defined by the centroid coordinates data, and wherein the platform session location is defined by the transformed session records data;
(d) modifying, for each cluster-defining data, the centroid coordinates data to cause the centroid location to correspond to a center of mass in the three-dimensional space, wherein the center of mass is based on session records associated with the cluster identifier; and
(e) repeating steps (c)-(d) to identify a constant centroid location for each centroid coordinates data; and
sending, to a client device, A/B testing interface data configured to cause the client device to display an A/B interface based at least in part on a user selection of one of the plurality of clusters.

14.	(Currently Amended) The method of claim 13, further comprising:
	storing, in the data repository and for each session record, the transformed session records data and associating the transformed session records data with [[a]] the session identifier.

15.	(Currently Amended) The method of claim 13, further comprising:
	mapping, for each session record, the transformed session records data on [[a]] the three-dimensional space based on session coordinates data comprising the transformed second-level platform engagement count, the transformed platform query count, and the transformed first-level platform engagement count, wherein the session coordinates data define [[a]] the platform session location in the three-dimensional space.

16.	(Canceled) 

17.	(Currently Amended) The method of claim 13, further comprising:
receiving, from [[a]] the client device, user account data associated with a user account; and
associating the user account with [[a]] the cluster identifier corresponding to one of the plurality of clusters.

18.	(Original) The method of claim 17, wherein the plurality of clusters comprise bad hunters, scrollers, bouncers, gatherers, and hunters.

19.	(Original) The method of claim 17, further comprising:
sending, to the client device, interactive promotional interface data configured to present to a user of the client device an interactive promotional interface configured to present impressions,
wherein the interactive promotional interface has a first configuration for when a first user associated with a first user account is logged into the client device, the first user account being associated with a first cluster identifier, and
wherein the interactive promotional interface has a second configuration for when a second user associated with a second user account is logged into the client device, the second user account being associated with a second cluster identifier.

20.	(Currently Amended) The method of claim 13, further comprising:
associating each of a plurality of user accounts with one of the plurality of clusters via [[a]] the cluster identifier;
the user selection of one of the plurality of clusters, and wherein the A/B interface presents experiment results based at least in part on the user selection of one of the plurality of clusters.

Allowable Subject Matter
Claims 1-3, 5-11, 13-15, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
While prior art reference(s) Closest prior art of record, NPL Hung IEEE 2014, Swaminathan (US 2017/0262773), and Gibson (US 9,742,871) the transformation of user behavioral behavior associated with sessions, and the use of machine learning clustering techniques therein, they do not teach “retrieve, from the data repository and for each session record, the first-level platform engagement count to generate an intermediate first-level platform engagement count, the intermediate first-level platform engagement count being at least partially determined by dividing the first-level platform engagement count by a first-level platform engagement normalization factor, wherein the first-level platform engagement normalization factor is common among all session records; store, in the data repository and for each session record, the intermediate first-level platform engagement count and associate the intermediate first-level platform engagement count with the session identifier; retrieve, from the data repository and for each session record, the second-level platform engagement count, the platform query count, and the intermediate first-level platform engagement count to generate a transformed session records data, the transformed session records data comprising a transformed second-level platform engagement count, a transformed platform query count, and a transformed first-level platform engagement count,  wherein the transformed second-level platform engagement count is at least partially determined by dividing the second-level platform engagement count by a session-specific normalization factor, the transformed platform query count is at least partially determined by dividing the platform query count by the session-specific normalization factor, and the transformed first-level platform engagement count is at least partially determined by dividing the intermediate first-level platform engagement count by the session-specific normalization factor, and wherein the session-specific normalization factor is at least partially determined, for each session record, by adding the second-level platform engagement count, the platform query count, and the intermediate first-level platform engagement count; identify a plurality of clusters, wherein each cluster is associated with a subset of the platform sessions, wherein the identifying is based on the transformed second-level platform engagement count, the transformed platform query count, and the transformed first-level platform engagement count, and wherein each platform session of the platform sessions is associated with one cluster, wherein the at least one processor is configured to: (a) determine a number of clusters to be identified using a machine-learning algorithm; (b) generate, based on the number of clusters to be identified, a plurality of cluster-defining data, each cluster-defining data comprising a cluster identifier and centroid coordinates data, wherein the centroid coordinates data defines a centroid location in a three-dimensional space, and wherein initial values for the centroid coordinates data are randomly assigned; (c) associate, for each session record, the session identifier with the cluster identifier based on a determination of a distance between a platform session location in the three-dimensional space and a plurality of centroid locations in the three-dimensional space, wherein the plurality of centroid locations comprise centroid locations defined by the centroid coordinates data, and wherein the platform session location is defined by the transformed session records data; (d) modify, for each cluster-defining data, the centroid coordinates data to cause the centroid location to correspond to a center of mass in the three-dimensional space, wherein the center of mass is based on session records associated with the cluster identifier; and (e) repeat steps (c)-(d) to identify a constant centroid location for each centroid coordinates data; and send, to a client device, A/B testing interface data configured to cause the client device to display an A/B interface based at least in part on a user selection of one of the plurality of clusters” in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 1 allowable. 
Therefore independent claims 1, 9, 13, and dependent claim(s) 2-3, 5-8, 10-11, 14-15, and 17-20 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682   
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682